Title: From Thomas Jefferson to the Manager of the Lead Mines, 19 January 1781
From: Jefferson, Thomas
To: Lynch, Charles



Sir
Richmond January 19th 1781

The Invasion of this State calling for an immediate and large Supply of Lead, be pleased to send us immediately all the Lead you have on Hand, notwithstanding my former Direction to let one half go to the Southward Army with which on the present Occasion we must dispense. The Bearer Mr. Tate is sent to see this Service performed. The Money for paying the Waggonage not being ready at this moment and it being improper to detain him, that shall follow before the Services are compleated. I am Sir Your mo: obt. Servt.,

T.J.

